Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 30, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143337                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MICHAEL MCGEE,                                                                                           Brian K. Zahra,
           Plaintiff/Counterdefendant,                                                                                Justices

  v                                                                 SC: 143337
                                                                    COA: 296452
  CITY OF WARREN,                                                   Macomb CC: 2008-002139-NO
            Defendant/Counterplaintiff/Cross-
            Plaintiff-Appellant,
  and
  TONY ANTHONY, INC.,
           Defendant/Cross-Defendant-
           Appellee,
  and
  ANDREW ECKSTEIN, MAJOR CEMENT
  COMPANY, INC., and ANDERSON, ECKSTEIN
  & WESTRICK, INC.,
             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the May 24, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE in part the judgment of the Court of
  Appeals and we REMAND this case to the Court of Appeals to apply MCL 600.5807(8)
  to the City of Warren’s claims for breach of contract (insofar as they do not seek
  indemnity for damages sustained as a result of tortious injury) and, if necessary, for
  consideration of the remaining issues raised in the appeal. MCL 600.5839(1) bars any
  action against a contractor seeking indemnity for damages resulting from bodily injury
  arising out of a defective and unsafe condition of an improvement to real property.
  Miller-Davis v Ahrens Construction, Inc, 489 Mich 355 (2011). However, the statute of
  repose does not apply to non-indemnity actions for breach of contract.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 30, 2012                    _________________________________________
           h0123                                                               Clerk